DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 2/9/2021 has been considered. 

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 does not terminate with a period as required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the expiration of the lease duration..”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-15 and 17-20 are also rejected because of depending on claims 1, 11 and 16, respectively, containing the same deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plamondon (US 2008/0229020).
Regarding claim 1, Plamondon discloses a method for managing a primary storage unit of an accelerator ([0261], a method for operating a cache manager to store data, information and objects to a cache in memory or storage), the method comprising: assessing activity of the accelerator ([0364], a cache manager for managing an object index in memory which indexes objects stored in a portion storage used by the cache); assigning, based on the assessed activity of the accelerator, a lease to a group of one or more pages of data on the primary storage unit ([0367], cache manager may maintain a unique identifier for each logical storage unit and associate a size and starting and end points in storage of the "chunk", i.e., assigns a first set of one or more chunks for small objects, a second set of one or more objects for medium objects, and a 
Regarding claim 2, Plamondon discloses reassessing the activity of the accelerator; and updating, based on the reassessed activity of the accelerator ([0407], cache manager establishes a second predetermined size for the remaining portion of the storage used by the cache to store objects smaller than the first threshold size), the lease duration indicated by the lease assigned to the group of one or more pages ([0454], the appliance may determine which objects to perform parallel revalidation based on one or more policies of a policy engine, i.e., the remaining time period of the cached object).
Regarding claim 3, Plamondon discloses that reassessing the activity of the accelerator and updating the lease duration lease occurs when: one of the pages in the group of one or more pages is referenced, a page not in the group of one or more pages is referenced, a threshold amount of time has passed, a threshold amount of time has passed without the lease being reevaluated, or an update epoch is reached ([0119], updating an expiration period of a cached object responsive to one or more requests to refresh the object on a page).

	Regarding claim 5, Plamondon discloses the steps of monitoring the memory activity referencing any groups of one or more pages on the primary storage unit; and based on the monitored memory activity and the assessed activity of the accelerator, adjusting a fetching strategy that is used to determine the page pre-fetch amount ([0452]), the appliance is aware the revalidation of the first request of the object has recently occurred or is occurring and does not transmit a request for a status of the object to the server in response to the second request).
Regarding claim 6 Plamondon discloses that the retrieval of the group of one or more pages of data was triggered by a kernel being executed on the accelerator attempting to access the one or more referenced pages ([0250], the operating system of 
Regarding claim 8, Plamondon discloses the steps of removing, based on the activity of the accelerator, one or more groups of one or more pages marked as eviction candidates from the accelerator's primary storage unit ([0439], the appliance determines not to serve the object from the cache, i.e., the appliance via cache manager removes the object from the cache, or the appliance via cache manager expires the object in the cache).
Regarding claim 9, Plamondon discloses the steps of monitoring the memory activity referencing any groups of one or more pages removed from the accelerator's primary storage unit; and based on the monitored memory activity, adjusting an eviction strategy that is used for removing the one or more groups of one or more pages marked as eviction candidates ([0540] and [0544], the device determines whether or not to fetch, pre-fetch or otherwise obtain the object from a server based on the object information received in the response, i.e., if the object information indicates the object stored in cache is about to expire, the pre-fetcher determines to obtain the object from a server, and the pre-fetcher updates expiration or validation information of the object in the cache).
	Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 2.

	Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
	Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 9.
	Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plamondon (US 2008/0229020) in view of Ray et al. (US 2019/0304052 hereinafter Ray).
Regarding claim 7, Plamondon differs from the claimed invention in not specifically teaching that the memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system. However, Ray teaches a memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system (figure 6 and [0126]), CPU 602 and the GPGPU 620 have a unified virtual memory space in which at least a portion of the memory 640 can be accessed by a CPU 602A-602D and the GPGPU 620 using the same virtual address and a process on a CPU 602A-602D can pass a pointer to a surface to the GPGPU 620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Plamondon in having that the memory system is a primary storage unit of a host system, and the accelerator and host system use a unified virtual memory system, as per teaching of Ray, in order to enabling both the host and accelerator memory access the same physical memory via different virtual memory addresses ([0126]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plamondon (US 2008/0229020) in view of Jayasena et al. (US 2014/0149677 hereinafter Jayasena).
Regarding claim 10, Plarmandon discloses wherein the activity of the accelerator comprises: the amount of the accelerators primary storage unit being used by a triggering kernel being executed on the accelerates ([0250], the operating system of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZHUO H LI/Primary Examiner, Art Unit 2133